Citation Nr: 0711559	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  03-17 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
genitourinary disorder, claimed as a kidney condition.  

2.  Entitlement to service connection for a genitourinary 
disorder, claimed as a kidney condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from December 1959 to 
December 1961.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2002 rating decision of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In that decision, the RO determined that new and 
material evidence had not been received to reopen a claim of 
service connection for a genitourinary condition.  

In response to timely notice of disagreement with the July 
2002 decision, the RO issued a statement of the case (SOC) in 
May 2003.  The SOC framed the issue as service connection for 
a genitourinary disorder, claimed as a kidney condition.  The 
law and regulations provided in the SOC do not list new and 
material evidence criteria.  In addition, the RO denied the 
claim on the basis that a genitourinary disorder was not 
incurred in or caused by the veteran's military service.  
Implicitly, the RO found that new and material evidence had 
been received, reopened the claim, and then denied upon a 
merits-adjudication of the claim.  

As well, the August 2006 supplemental statement of the case 
(SSOC) also framed the issue as service connection for a 
genitourinary disorder.  In the SSOC, the RO denied service 
connection for a genitourinary disorder on the basis that VA 
medical records in recent years did not relate a 
genitourinary disorder to military service.  Again, the RO 
effectively denied service connection for a genitourinary 
disorder on the merits of the claim.  

Although the RO adjudicated the issue of service connection 
for a genitourinary disorder on a de novo basis, the issue 
was initially denied by the RO in March 1962, and the veteran 
did not perfect an appeal from that rating decision.  
Therefore, the claim can only be reopened upon submission of 
new and material evidence.  The veteran was not prejudiced by 
the RO's action in that a de novo review is a lower threshold 
in establishing a claim of service connection.  However, the 
Board is required to conduct an independent new and material 
evidence analysis in claims involving final rating decisions.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Accordingly, the Board has modified the issues to reflect the 
appropriate adjudicatory consideration of the veteran's 
claim, as indicated on the title page of this decision.

A hearing was held in December 2006 at the RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  

FINDINGS OF FACT

1.  In an unappealed decision dated in March 1962, the RO 
denied the veteran's claim of entitlement to service 
connection for a genitourinary condition.  

2.  Evidence received since that decision is neither 
cumulative nor redundant, relates to an unestablished fact, 
and raises a reasonable possibility of substantiating the 
claim.

3.  A genitourinary disorder, claimed as a kidney condition, 
was not present in service or to a compensable degree within 
the first postservice year, nor is it otherwise attributable 
to service.  

CONCLUSIONS OF LAW

1.  The March 1962 decision of the RO denying service 
connection for a genitourinary disorder is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received since that decision is new and 
material and this claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

3.  A genitourinary disorder, claimed as a kidney condition, 
was not incurred in or aggravated by military service nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

In correspondence dated in April 2003, February 2004, and 
November 2006, VA satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) 
(2006), and Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Specifically, VA notified the veteran of information and 
evidence necessary to substantiate the claim; the information 
and evidence that VA would seek to provide; and the 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claim.  

VA has done everything reasonably possible to assist the 
veteran with respect to the claim and has met its duty to 
assist.  Service medical records and medical records from VA 
have been associated with the claims file.  The veteran has 
not identified records from private medical sources that must 
be obtained.  All identified and available treatment records 
have been secured.  As well, the RO afforded the veteran a VA 
examination in connection with his claim.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issue decided herein.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and kidney disease is 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  

In this case, the veteran submitted his petition to reopen 
his claim of service connection for a genitourinary disorder 
since August 29, 2001.  According to the definition since 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
of Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.  Moreover, the evidence to be considered is that 
added to the record since the last final denial on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

Analysis

New and Material Evidence to Reopen a Claim of Service 
Connection for a Genitourinary Disorder, Claimed as a Kidney 
Condition

The RO denied service connection for a genitourinary 
condition, claimed as a growth in the bladder, in March 1962.  
The veteran was informed of that denial, but he did not 
appeal.  It was determined that the veteran was treated for 
urethritis on several occasions during service, but that no 
genitourinary condition was found on a VA examination 
performed a few months after he completed military service.  
Implicitly, the RO found that inservice genitourinary tract 
symptoms were acute and transitory and had resolved without 
producing chronic disability.  The March 1962 decision is the 
last final denial of the claim on any basis.  

Evidence added to the record since the RO's March 1962 
decision includes VA clinical records that disclose elevated 
laboratory tests for kidney function beginning in 1994; also, 
a diagnosis of chronic kidney failure appears in VA clinical 
records dating from 2001.  These clinical records are the 
first medical evidence of the presence of a chronic 
genitourinary disorder.  

Consequently, the additional evidence provides a "more 
complete picture of the circumstances surrounding the origin 
of the veteran's disability."  That evidence relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for a genitourinary disorder and raises a 
reasonable possibility of substantiating that claim.  As 
such, the evidence is new and material and sufficient to 
reopen the veteran's previously denied claim.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Merits-Adjudication of Service Connection for a Genitourinary 
Disorder,
Claimed as a Kidney Condition

The veteran contends that he has chronic kidney failure that 
began in military service.  He asserts that urge incontinence 
has been present ever since service and is now manifested as 
chronic renal failure.  

Service medical records disclose that the veteran was 
transferred to a medical facility in July 1961 for evaluation 
and treatment of continuing gonorrheal urethritis, that had 
persisted despite heavy antibiotic therapy.  Physical 
examination was performed, a urethral smear was obtained, and 
blood and urine samples were gathered for laboratory testing.  
On the veteran's transfer to another service of the hospital 
in August 1961, the assessment was that he had extremely 
minimal symptoms of urethritis.  

On VA urology examination in March 1962, the veteran gave a 
history of a "growth" on the bladder and chronic 
urethritis.  He indicated that urethritis had developed after 
sexual exposure, during 1960, in military service.  On 
clinical inspection, some tenderness was found upon deep 
palpation of the right kidney; otherwise, the examination was 
negative.  The prostate was small and of benign consistency.  
Prostatic fluid was entirely normal, as was the urinalysis.  
The diagnosis was no disease of the urinary tract.

VA clinical records disclose an elevated creatinine level in 
March 1994.  Subsequent treatment records show repeat 
elevated creatinine levels; as well, an elevated urea 
nitrogen level was also recorded.  In October 2001, the 
diagnosis was chronic kidney failure, and that diagnosis was 
continued in VA clinical records through July 2006.  

A VA urology examination was performed in July 2006.  The 
examiner stated that the claims file had been reviewed.  The 
veteran's history of urinary tract symptoms was obtained and 
a clinical findings were recorded.  The diagnosis was mild 
renal insufficiency.  

It was the examiner's opinion that it was less likely than 
not that the veteran had a disability of the genitourinary 
system that began during military service.  In this regard, 
the examiner pointed out that the veteran had multiple 
medical problems contributing to renal insufficiency.  It was 
observed that the veteran was a diabetic, hypertensive, and 
chronic tobacco abuser; he also had benign prostatic 
hypertrophy.  It was stated that these other conditions are 
risk factors for renal failure.  As well, the examiner 
commented that service medical records showed treatment for 
gonorrhea, urethritis and cystitis, yet on VA examination in 
March 1962, no disease of the urinary tract was detected.  

The veteran's lay assertion is the only evidence linking his 
current chronic kidney failure to military service.  There is 
no indication from the record that he has medical training or 
expertise.  As a lay person, he is not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No 
competent medical evidence has been presented showing that 
chronic kidney failure had its onset in service, was 
manifested to a compensable degree within the first 
postservice year, or is otherwise attributable to service.  

In this case, a VA examiner specifically determined that 
there is no etiologic relationship between the veteran's 
current kidney failure and urinary tract symptoms noted 
during military service.  In reaching that determination, the 
examiner mentioned the veteran's bouts of gonorrhea, 
urethritis and cystitis during service, but pointed out that 
no disease of the urinary tract was verified on the March 
1962 VA examination, performed a few months after the veteran 
separated from military service.  Hence, the examiner 
implicitly determined that the veteran's inservice urinary 
tract symptoms were acute and transitory and had resolved 
without producing chronic disability.  

For these reasons, the claim for service connection for a 
kidney disorder must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

ORDER

New and material evidence has been received to reopen a claim 
of service connection for a genitourinary disorder; to this 
extent, the appeal is granted.

Service connection for a genitourinary disorder is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


